EXHIBIT10.59 Execution Copy Certain portions of this Exhibit have been omitted pursuant to a request for confidentiality. Such omitted portions, which are marked with brackets [] and an asterisk*, have been separately filed with the Commission. ELAN PHARMA INTERNATIONAL LIMITED AND ACORDA THERAPEUTICS, INC. DEVELOPMENT AND SUPPLEMENTAL AGREEMENT TO AMENDED AND RESTATED LICENSE AGREEMENT DATED 26 SEPTEMBER 2 Fampridine QD formulation INDEX 1. Definitions and Interpretation 1 2. Effect on Existing Agreements 3 3. Development and Project Management (Development Product) 4 4. Non-Elan Development Product 5 5. Manufacture and Supply of Pre-Commercial Batches 6 6. Registration 7 7. Additional Financial Provisions 7 8. Application of License Agreement 8 9. Development Product Supply Agreement 9 Non-Elan Development Product Supply Option 9 Term and Termination 10 Warranties 12 Confidentiality 13 Assignment 13 General 13 Schedule 1
